The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-19 are pending and under examination.  
The examiner contacted applicant’s attorney on 7/19/2022, but then found an NPL reference that was relevant to claims of the application (see below).  Note there is a claim not covered by the prior art that applicant may consider producing allowable claims through importing into claim 1.  

Priority
	The instant application is a national stage entry of PCT/US18/35200 filed on 5/30/2018, which claims priority to US provisional application 62/512,675 filed on 5/30/2017.  
	
Information Disclosure Statements
	The information disclosure statements filed on 01/10/2020 and 02/26/2021 have been considered by the examiner. 

Claim Objections
[AltContent: rect]	Claim 11 is objected to for the recitation of “50  C” instead of “50 ˚C”.  Appropriate correction is required.  
	Claim 4 is objected to as being dependent on claims rejected over the prior art (see below).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strassler (Inside Dentistry, March 2007, volume 3, Fiber Posts: A clinical update) and Yelick US 20200306143 (effective filing date of 12-01-2016). 
	Strassler teaches using posts (fibers) including metal, fiber reinforced, ceramic and other materials to place into a root canal (see table 2 for types of posts).  Strassler provides for cementing fiber posts and use of bonding systems and composite resins (Cementing fiber posts).  Strassler teaches in case 1 removing fractured composite resin, preparing the post space and then fitting a fiber post to the canal.  The post is then cemented in the root canal in figure 5 using a thin needle tip.  Table 1 provides for a list of cements.  Strassler provides for using curing light to polymerize the adhesive being placed (Cementing fiber posts).  Strassler teaches cementing medium being a self-adhesive, thermoplastic, synthetic resin (paragraph before conclusion).  Strassler provides for using ultrasonic forces to break the cement/post interface to grasp and remove the post.  Therefore, the fiber can be removed to leave a canal.  Strassler also provides for hollowing the fiber posts out of the canal.  Thus, Strassler provides that posts can be placed/positioned into a root canal, at least a portion of the root canal is filled with unset composition that contacts the fiber (post), setting/curing the composition with use of light (photocrosslinking) and removal of the fiber/post that leaves a channel in the set composition (removing the post would leave a channel/void in the solid area where it was removed from).  Strassler provides for considerations when selecting posts and one is multiple sizes to fit different root canal diameters and another is ease of removal if post breaks or endodontic retreatment is needed.  Thus, the choice of post size and type is dependent on what size root canal is being repaired and also on how to remove it.  Strassler provides in images that the post is placed near center.  
	Strassler does not teach the composition being hydrogel. 
	Yelick provides for root canal treatment (paragraph 78 and paragraph Yelick teaches pulp regeneration compositions that include human dental pulp stem cells and at least one of human umbilical vein endothelial cells or VEGF encapsulated in light-activated gelatin methacrylate hydrogel (abstract).  Yelick teaches “The composition includes gelatin methacrylate hydrogel and a photo-initiator. The method further includes combining the composition with a mixture of (1) human dental pulp stem cells and (2) at least one of human umbilical vein endothelial cells or vascular endothelial growth factor. The method further includes cross-linking the gelatin methacrylate hydrogel with the mixture by exposing the composition to a UV or visible light.” (paragraph 14).  Yelick teaches 3 to 5% w/v of gelMA (paragraph 61).  Yelick teaches 0.05 to 0.5% w/v of photoinitiator (claim 3 of Yelick).  Yelick teaches “1-[4-(2-hydroxyethoxy)-phenyl]-2-hydroxy-2-methyl-1-propane-1-one” in claim 4 of Yelick as a photoiniator, which is a synonym for the compound of instant claim 12.  Yelick’s formulations are light cured compositions for a tooth, and thus, would be seen by one of ordinary skill in the art as useful adhesive/cement compositions for repairing a tooth. 
	One of ordinary skill in the art at the time of instant filing would have included cell containing hydrogel formulations of Yelick as the adhesive/cement/filler formulation for the root canal procedure of Strassler as Strassler provides for use of various adhesive/cement/fillers for filling the space around the implanted post in the root canal.  Yelick also recognizes the use of photoinitiators for curing of the filling hydrogel composition.  Each of the references provides for treating of root canals (see MPEP 2144.06).  Yelick provides for gelatin methacrylate (the hydrogel ingredient) in non-limited amounts (paragraph 61), and thus, one could use more than the listed amounts if they desire a harder hydrogel after setting (see MPEP 2144.05 regarding routine optimization).  

Claims 14-16 in addition to Claims 1-3, 6-8, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strassler (Inside Dentistry, March 2007, volume 3, Fiber Posts: A clinical update); Yelick US 20200306143 (effective filing date of 12-01-2016) and Cole US 20150250922. 
Strassler and Yelick teach the claims as discussed above.
Strassler and Yelick do not lithium acylphosphinate or amounts thereof.  Yelick does provide for photo iniators for hydrogel compositions to be used in dental treatments like root canals.  
Cole teaches making a polymeric hydrogel and using photoinitiators to cure the hydrogel (abstract and paragraph 51).  Cole teaches lithium acylphosphinate as a photoinitiator that can be used in concentrations of 0.01 wt% to 25 wt% (paragraph 51).  
	One of ordinary skill in the art at the time of instant filing would have included lithium acylphosphinate as a photoinitiator in a root canal treatment method motivated by Strassler and Yelick as both Strassler and Yelick recognize photo (light-induced) crosslinking of filler adhesive materials for a root canal and Cole provides for lithium acylphosphinates as photoinitiators for hydrogel materials that are biocompatible and used in treatment of the body.

Claim 5 in addition to Claims 1-3, 6-8, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strassler (Inside Dentistry, March 2007, volume 3, Fiber Posts: A clinical update); Yelick US 20200306143 (effective filing date of 12-01-2016) and McPeek US 20100233649.
Strassler and Yelick teach the claims as discussed above.  
Strassler and Yelick do not teach aspirating the fiber after the setting of the hydrogel.  Strassler does provide for removal of the post (equivalent to fiber of instant claims). 
	McPeek teaches a device for sonic irrigation and aspiration of a root canal (abstract).  McPeek teaches using the system to remove debris in the canal (paragraph 23).  
	One of ordinary skill in the art at the time of instant filing would have used as the system involving aspiration of McPeek to remove materials like posts from root canals as Strassler provides that removal of posts would be desirable in situations and irrigation/aspiration is an acceptable method for material removal from root canals.  

Claims 1-3, 6-7, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strassler (Inside Dentistry, March 2007, volume 3, Fiber Posts: A clinical update) and Khakpour US 20150147718.  
	Strassler’s teachings are presented above.
	Strassler does not provide for a hydrogel composition as the filler/cement/adhesive. 
	Khakpour teaches filling materials for teeth and root canals (abstract).  Khakpour teaches a crosslinkable hydrogel with polymers (paragraphs 202-207).  Khakpour teaches photoinitiation and thermal initiation of gel formation (paragraphs 227-229).  Khakpour teaches an agar gel gelifies between 32 and about 45 degrees C (paragraph 227).  About 45 degrees C is around 50 degrees C.  Khakpour also provides here that agar is one example, and thus, different gelling materials will gel at different temperatures.  Khakpour teaches “In some embodiments, the photoinitiator system may be selected from type I or type II photoinitiator systems or a combination thereof. Non-limiting examples of type I initiators may include benzoin ethers, benzyl ketals, α-dialkoxy acetophenones, α-hydroxy alkylphenones, α-amino alkylphenones, and acyl phosphine oxides; examples of type II initiators include benzophenone-amine combinations, thioxanthone-amine combinations, α-diketone-amine combinations such as phenyl propanedione-amine and camphorquinone-amine systems, and combinations thereof (paragraph 247).  The photoinitiator of instant claim 12 is related mentioned photoinitiators and would be found within the genus.  Khakpour teaches generation of gels by crosslinking (paragraphs 220-221).  
	One of ordinary skill in the art at the time of instant filing would have seen the induced polymerization hydrogel tooth fillers of Khakpour to be suitable filling agents for root canal treatments as Khakpour also recognizes this utility in its teachings.  One of ordinary skill in the art would use either photoinitiator or thermal initiator systems for curing/setting/polymerizing the hydrogels.  

Claim 17 in addition to Claims 1-3, 6-7, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strassler (Inside Dentistry, March 2007, volume 3, Fiber Posts: A clinical update); Khakpour US 20150147718 and Prestwich US 20090105193.
	Strassler and Khakpour teach the claims as discussed above.
Strassler and Khakpour do not teach PBS in the hydrogel composition.
Prestwich teaches use of buffers like phosphate buffered saline in various pharmaceutical formulations (paragraphs 132-133 and 161, also paragraphs 166-168).  Prestwich teaches hydrogels (paragraph 153).  
One of ordinary skill in the art at the time of instant filing would utilize PBS in formulations for treating root canals or other localized conditions as it is an acceptable and common physiological buffer of the prior art.  

Conclusion
No claims are allowed.  Claim 4 is objected to.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613